 



Exhibit 10.2
FIRST AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of the 24th day of April, 2007 (this “First Amendment”), is entered
into among Platinum Underwriters Holdings, Ltd., an exempted company
incorporated in Bermuda (the “Borrower”), various Subsidiary Credit Parties (as
defined in the hereinafter defined Credit Agreement) party hereto, the Lenders
(as defined in the hereinafter defined Credit Agreement) party hereto, and
Wachovia Bank, National Association, as Administrative Agent (the
“Administrative Agent”).
RECITALS
     A. The Borrower, the Subsidiary Credit Parties, the Lenders and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of September 13, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) providing for
$400,000,000 Senior Credit Facilities. Capitalized terms used herein without
definition shall have the meanings given to them in the Credit Agreement as they
may be amended pursuant to this First Amendment.
     B. The Borrower has requested certain amendments to the Credit Agreement
and the Administrative Agent and the Required Lenders have agreed to make such
amendments on the terms and conditions set forth herein.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
     1.1 Amendments to Section 1.1 Consisting of New Definitions. The following
definitions are hereby added to Section 1.1 of the Credit Agreement in
appropriate alphabetical order:
     “First Amendment” shall mean the First Amendment and Waiver to Amended and
Restated Credit Agreement, dated as of April ___, 2007, among the Borrower, the
Subsidiary Credit Parties party thereto, the Lenders party thereto, and the
Administrative Agent.
     “First Amendment Effective Date” shall mean the date upon which the
conditions to the effectiveness of the First Amendment set forth in Article II
thereof are satisfied or waived in accordance with their terms.

 



--------------------------------------------------------------------------------



 



     1.2 Amendments to delete Platinum UK as a Subsidiary Credit Party. As of
the First Amendment Effective Date but subject to the terms and conditions
herein, Platinum Re (UK) Limited, a company incorporated in England and Wales,
will be removed as a Subsidiary Credit Party under the Credit Agreement.
Accordingly, the defined term “Platinum UK” shall be deleted from the Credit
Agreement at such time and the definitions of “Account Party”, “Borrower”,
“Insurance Subsidiary”, “Subsidiary Credit Party”, and Sections 1.5(a), 1.5(b)
and 2.16(e) of the Credit Agreement shall be amended by deleting any reference
to Platinum UK therein at such time.
ARTICLE II
CONDITIONS OF EFFECTIVENESS
     This First Amendment shall become effective as of the date (the “First
Amendment Effective Date”) when, and only when, each of the following conditions
precedent shall have been satisfied:
     (a) The Administrative Agent shall have received, dated as of the First
Amendment Effective Date, an executed counterpart hereof from each of the Credit
Parties and the Required Lenders;
     (b) Since December 31, 2006 through the First Amendment Effective Date,
there has not occurred (i) any Material Adverse Effect, or (ii) any event,
condition or state of facts that would reasonably be expected to have such a
Material Adverse Effect;
     (c) Platinum UK shall have cash collateralized in the manner set forth in
Section 3.8 of the Credit Agreement or otherwise made credit support
arrangements satisfactory to Wachovia in respect of Irrevocable Standby Letter
of Credit Number SM217773W (hereinafter, the “Existing Letter of Credit”) issued
for the account of Platinum UK by Wachovia on January 10, 2006 (as amended on
December 26, 2006) for the benefit of Euler Hermes ACI in the stated amount of
$77,631; and
     (d) The Administrative Agent shall have received such other documents,
certificates, opinions, and instruments, including without limitation the
necessary board resolutions to effectuate the Scheme of Operations, in
connection with the transactions contemplated hereby as it shall have reasonably
requested.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each of the Credit Parties (solely as to itself and its Subsidiaries)
represents and warrants to the Administrative Agent, the Fronting Banks and the
Lenders as follows:
     (a) Each of the representations and warranties set forth in the Credit
Agreement and in the other Credit Documents shall be true and correct in all
material respects on and as of the First Amendment Effective Date, with the same
effect as if made on and as of such date (except to the extent any such
representation or warranty is expressly stated to have been made as of a

2



--------------------------------------------------------------------------------



 



specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date); and
     (b) As of the First Amendment Effective Date, (i) other than the Existing
Letter of Credit, no Letters of Credit or Loans are outstanding for the account
of Platinum UK; (ii) all fees, interest or other amounts payable under the
Credit Agreement or the other Credit Documents by Platinum UK have been paid in
full and (iii) no other Obligations of Platinum UK remain outstanding.
ARTICLE IV
ACKNOWLEDGEMENT AND CONFIRMATION OF THE CREDIT PARTIES
     Each of the Credit Parties hereby confirms and agrees that, after giving
effect to this First Amendment, the Credit Agreement and the other Credit
Documents remain in full force and effect and enforceable against the Credit
Parties in accordance with their respective terms and shall not be discharged,
diminished, limited or otherwise affected in any respect, and represents and
warrants to the Lenders that it has no knowledge of any claims, counterclaims,
offsets, or defenses to or with respect to its obligations under the Credit
Documents, or if such Credit Party has any such claims, counterclaims, offsets,
or defenses to the Credit Documents or any transaction related to the Credit
Documents, the same are hereby waived, relinquished, and released in
consideration of the execution of this First Amendment. This acknowledgement and
confirmation by the Credit Parties is made and delivered to induce the
Administrative Agent, the Fronting Banks and the Lenders to enter into this
First Amendment, and each of the Credit Parties acknowledges that the
Administrative Agent, the Fronting Banks and the Lenders would not enter into
this First Amendment in the absence of the acknowledgement and confirmation
contained herein.
ARTICLE V
EXISTING LETTER OF CREDIT
     Notwithstanding the removal of Platinum UK as a Credit Party as of the
First Amendment Effective Date, the obligations of the Lenders to make payments
to the Administrative Agent for the account of Platinum UK with respect to the
Existing Letter of Credit and the obligation of Platinum UK to reimburse with
respect to any L/C Disbursement under the Existing Letter of Credit, and any
fees, expenses, indemnities and other obligations owing, due or payable in
respect thereof, remain in full force and effect and enforceable against such
parties and shall not be discharged, diminished, limited or otherwise affected
in any respect as a result of this First Amendment. The Borrower acknowledges
and agrees that its obligations under Section 11.1(b) and Article XII of the
Credit Agreement in respect of the Existing Letter of Credit remain in full
force and effect. The Borrower and Platinum UK agree to use their commercially
reasonable best efforts to promptly cause the Existing Letter of Credit to be
returned by the beneficiary thereof to the Administrative Agent for cancellation
and that the Administrative Agent is authorized to deliver a notice of
nonrenewal to the beneficiary of the Existing Letter of Credit at any time after
the First Amendment Effective Date.

3



--------------------------------------------------------------------------------



 



ARTICLE VI
WAIVER
     The Borrower has notified the Lenders of its determination to renew the
business of Platinum UK into Platinum Bermuda retroactive to January 1, 2007 and
to conduct a run-off of the business of Platinum UK in accordance with the
Platinum Re (UK) Scheme of Operations approved by the Financial Services
Authority in the United Kingdom to take effect as of June 30, 2007 (the “Scheme
of Operations”). The Scheme of Operations includes the following elements: (i) a
loss portfolio transfer of the net retained liabilities of Platinum UK to
Platinum Bermuda, such loss portfolio to be 100% collateralized; and (ii) the
repatriation of the surplus or excess capital of Platinum UK. Accordingly, in
consideration of the premises and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Required Lenders
hereby agree to waive any noncompliance with or breach of any provision of the
Credit Agreement, any Default or Event of Default under the Credit Agreement
that has arisen or may hereafter arise solely as a result of the implementation
of the Scheme of Operations in accordance with its terms or the sale of the
stock or assets of Platinum UK, provided that any surplus or excess capital that
is transferred out of Platinum UK by way of a share buyback or dividend or other
distribution by Platinum UK and/or proceeds from the sale of Platinum UK or its
assets shall be transferred through or from Platinum UK’s parent, Platinum
Regency Holdings, to the Borrower or a Subsidiary thereof, subject to the
receipt of any applicable regulatory approval (the Borrower hereby agreeing to
forthwith exercise commercially reasonable efforts to take all actions permitted
by law and necessary to obtain any such approval). The waiver set forth herein
is limited as specified, and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement or
waiver of any Default or Event of Default except as expressly set forth herein.
ARTICLE VII
MISCELLANEOUS
     7.1 Governing Law. This First Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York.
     7.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
First Amendment. Any reference to the Credit Agreement or any of the other
Credit Documents herein or in any such documents shall refer to the Credit
Agreement and Credit Documents as amended hereby. This First Amendment is
limited as specified and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein. This First Amendment shall constitute a
Credit Document under the terms of the Credit Agreement.
     7.3 Expenses. The Borrower agrees on demand (i) to pay all reasonable fees
and expenses of counsel to the Administrative Agent, and (ii) to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the

4



--------------------------------------------------------------------------------



 



preparation, negotiation, execution and delivery of this First Amendment and the
other Credit Documents delivered in connection herewith.
     7.4 Severability. To the extent any provision of this First Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this First Amendment in any jurisdiction.
     7.5 Successors and Assigns. This First Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.
     7.6 Construction. The headings of the various sections and subsections of
this First Amendment have been inserted for convenience only and shall not in
any way affect the meaning or construction of any of the provisions hereof.
     7.7 Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this First Amendment by telecopy shall be
effective as delivery of a manually executed counterpart of this First
Amendment.
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be executed by their duly authorized officers as of the date first above
written.

             
 
                PLATINUM UNDERWRITERS HOLDINGS, LTD.    
 
           
 
  By:   /s/ Joseph F. Fisher    
 
           
 
  Name:   Joseph F. Fisher    
 
  Title:   CFO    
 
                PLATINUM UNDERWRITERS BERMUDA, LTD.    
 
           
 
  By:   /s/ Robert S. Porter    
 
           
 
  Name:   Robert S. Porter    
 
  Title:   Chief Executive Officer    
 
                PLATINUM UNDERWRITERS REINSURANCE, INC.    
 
           
 
  By:   /s/ H. Elizabeth Mitchell    
 
           
 
  Name:   H. Elizabeth Mitchell    
 
  Title:   President    
 
                PLATINUM RE (UK) LIMITED    
 
           
 
  By:   /s/ M. J. Coldman    
 
           
 
  Name:   M. J. Coldman    
 
  Title:   CEO & Managing Director    
 
                PLATINUM UNDERWRITERS FINANCE, INC.    
 
           
 
  By:   /s/ Joseph F. Fisher    
 
           
 
  Name:   Joseph F. Fisher    
 
  Title:   CFO    

SIGNATURE PAGE TO
FIRST AMENDMENT AND WAIVER TO
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



             
 
                WACHOVIA BANK, NATIONAL         ASSOCIATION, as Administrative
Agent, Fronting Bank and as a Lender    
 
           
 
  By:   /s/ Karen Hanke    
 
           
 
  Name:   Karen Hanke    
 
  Title:   Director    
 
                CITIBANK, N.A., as a Documentation Agent, Fronting Bank and a
Lender    
 
           
 
  By:   /s/ Matthew Nicholls    
 
           
 
  Name:   Matthew Nicholls    
 
  Title:   Managing Director    
 
                HSBC BANK USA, NATIONAL ASSOCIATION, as a Documentation Agent
and a Lender    
 
           
 
  By:   /s/ Lawrence Karp    
 
           
 
  Name:   Lawrence Karp    
 
  Title:   Senior Vice President    
 
                BAYERISCHE HYPO-UND VEREINSBANK AG, as a Documentation Agent and
a Lender    
 
           
 
  By:   /s/ Lawrence Karp            /s/ Michael F. Davis    
 
           
 
  Name:   Stephen R. Lueker            Michael F. Davis    
 
  Title:   Director                              Director    
 
                ING BANK N.V., LONDON BRANCH, as a Documentation Agent and a
Lender    
 
           
 
  By:   /s/ P. Galpin    
 
           
 
  Name:   P. Galpin    
 
  Title:   Director    
 
           
 
  By:   /s/ G. Kelly    
 
           
 
  Name:   G. Kelly    
 
  Title:   Managing Director    

SIGNATURE PAGE TO
FIRST AMENDMENT AND WAIVER TO
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



             
 
                COMERICA BANK, as a Lender    
 
           
 
  By:   /s/ Chaiphet Saipetch    
 
           
 
  Name:   Chaiphet Saipetch    
 
  Title:   Vice President    

SIGNATURE PAGE TO
FIRST AMENDMENT AND WAIVER TO
AMENDED AND RESTATED CREDIT AGREEMENT

 